DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/29/2022 has been entered. Claims 1, 10 and 15 have been amended. Claims 2, 14 and 19 have been canceled. Claims 1, 3-13, 15-18 and 20 are pending in this application, out of which claims 5-8 are withdrawn from further consideration. 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Objections to the Claims
Claims 4-9, 13-14 and 18-19 stand objected to due to certain informalities. Specifically, the Examiner indicated that "BD" and "SSIMPLUS" are abbreviations that need to be defined. Claim 1 has been amended to recite the "Bjontegaard rate difference". With respect to "SSIMPLUS," Applicant notes that "[t]he presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112, second paragraph."
Reply
Claim 1 was not amended to recite the “Bjontegaard rate difference”, as the applicant mentioned.
The examiner issued claim objection while the applicant cited parts from the eMPEP arguing that this is not 112 b.

First argument related to independent Claim 1
In the interest of furthering prosecution, claim 1 has also been amended to recite recitations previously presented in claim 2. For example, claim 1 now recites in part “wherein the complexity score is a function of a human perceptual quality of experience score, such that a higher complexity score relates to a lower perceptual quality of experience and a lower complexity score relates to a higher perceptual quality of experience.”
In rejecting the previous version of claim 2, Raveendran was cited to as allegedly curing the deficiencies of Aaron. Raveendran states that
…  (Para. 145.) In Raveendran “encoding complexity metric C” and “allocated bits B” are used to estimate “human visual quality V.” That is, the “encoding complexity metric C” is predefined and “human visual quality V” is estimated.
However, claim 1 requires computing a “complexity score” based on “human perceptual quality,” not the other way around. Thus, Raveendran actually teaches away from the “computing the complexity score,” as recited in claim 2. Accordingly, claim 1 is patentable over the cited references for this reason.
Claim 1 also recites in part “categorizing the video into one of a plurality of buckets according to the content complexity score, each bucket representing a category of video content having a different range of content complexity scores based on the BD rate curve being associated with a ladder specific to the range." Aaron admittedly does not disclose a BD rate curve. Liu fails to as well. Thus, for at least this additional reason, Aaron and Liu fail to teach or suggest the recitations of claim 1. 
For at least the above reasons, amended claim 1 is patentable over the cited references.
Reply
Examiner respectfully disagrees.
As the applicant mentioned that Raveendran teaches “encoding complexity metric C” and “allocated bits B” are used to estimate “human visual quality V.” That is, the “encoding complexity metric C” is varies and used to calculate/estimate “human visual quality V”. This makes it obvious to one with ordinary skills in the art to reverse the equation and use “human visual quality” to calculate/estimate the “encoding complexity”.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: claim 1 was not amended to recite “BD rate curve”.

Regarding claim independent claim 10 and claim 9.
In the interest of furthering prosecution, independent claim 10 has been amended to recite in part "generating a BD rate curve based on a dynamic range of the video," and "categorize the video into one of a plurality of buckets according to the content complexity score, each bucket representing a category of video content having a different range of content complexity scores and based on the BD rate curve and being associated with a ladder specific to the range." A similar recitation was previously presented in dependent claim 9, which the Examiner admitted that Aaron fails to disclose. Liu was cited to as allegedly during the deficiency. 
Liu is directed to "improving intra prediction in the LM mode by introducing a number of new parameters during computation, which may unify a number of bits for multipliers used in computation." Para. 43. In use, intra prediction in the LM mode using disclosed uniform multipliers can be tested and compared with HEVC test model (HM) anchors. To evaluate coding performance after unifying bit width of multipliers, simulations were tested under All Intra High Efficiency (HE) and All Intra Main configurations. Testing results included the average percentage Bjontegaard Delta (BD) rates on a plurality of resolution classes (Classes A, B, C, D, E, and F) for the three components of color space (Y, U, and V), as well as encryption (Enc) and decryption (Dec) times. In the simulations, the BD rates of intra prediction using the disclosed LM mode were compared with the LM mode used in a HM 6.0 anchor of an encoder, which uses multipliers varying in bit width." Para. 83. 
In Liu, "Table 4 shows relative performance of intra prediction using the disclosed algorithm in comparison to the HM 6.0 anchor in All Intra Main configuration using QP values of {25, 34, 42, 48}. Results suggested that the average BD rates decreased for all YUV components. For example, the average BD rate decreased by 0.1% for the Y component, by 0.9% for the U component, and by 3.1% for the V component." Para. 87. 9 Serial No. 17/173,902 
Atty. Dkt. No. SSIM0108PUSPReply to Office Action of December 30, 2021Further: 
Since performances of the 10-bit sequences varied in the All Intra Main configuration, further testing was conducted without the two 10-bit sequences of Class A. Thus, only 8-bit sequences were included in the testing. Table 5 shows relative performance of intra prediction using a disclosed algorithm in comparison to the HM 6.0 anchor in All Intra Main configuration. Results suggested that the average BD rates of chroma components showed no change or small increase. For example, the average BD rate of A, B, C, D, and E classes increased by 0.1% for the U component and remained the same for the V component. The BD rate of F class increased by 0.2% for the U component and by 0.4% for the V component. Further, in comparison to the HM 6.0 anchor, the encoding (Enc) and decoding (Dec) times of the test case remained the same. After removing the 10-bit sequences from Class A in All Intra Main, it can be seen that testing results becomes comparable with results of the in All Intra HE configuration shown in Table 2. 
(Para. 88.) 
Thus, Liu discloses testing coding performance where such test results are "including average BD rates on a plurality of resolution classes." Further, "the disclosed algorithm" in Liu is compared to the performance of the "HM 6.0 anchor," where results "suggested that the average BD rates decreased for all YUV components." 
It is difficult to ascertain how this disclosure in Liu can relate to "generating a BD rate curve based on a dynamic range of the video," within the context of amended claim 10. First, while Liu discloses various testing and BD rates, Liu fails to disclose a BD rate curve at all. Second, no element of Liu reads on the claimed "dynamic range of the video." The cited portion of Liu relates to testing results and certain "resolution classes," but fails to relate back specifically to a "dynamic range of the video," let alone "generating a BD rate curve based on a dynamic range of the video." Accordingly, Liu fails to cure the deficiencies of Aaron. 
For at least these reasons, claim 10 is patentable over the cited references. 
Reply
Liu discloses BD rate for at least two video sequences (with the 10-bit sequences and without the two 10-bit sequences of Class A. Thus, only 8-bit sequences were included in the testing), which presents two BD rate points versus two video sets with different dynamic range or bit-depth “8-bit” and “10-bit” ([0087]-[0088]). 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: the specification [0044] did not recite any details of how this BD is generated or how many video sequences is used.

Regarding claim 3.
Chin states that: 
In certain embodiments of the present invention, the master 105 can also collect statistics of past target rates and actual rates under certain circumstances. This information can be used as feedback to bias future target rates. For example, where the actual target rates have been consistently exceeded by the actual rates in the past under a certain circumstance, the target rate can be reduced in the future under the same circumstances. (Para. 26.) 
However, while Chin adjusts the target rate based on the difference between the target rates and the actual target rates, Chin does not "adjust[] the content complexity score to account for any difference between a target bitrate and the actual bitrate, wherein the categorizing of the video into one of a plurality of buckets is in accordance with the content complexity score as adjusted," within the context of the claims. 
Reply
Examiner respectfully disagrees. 
AARON teaches the categorizing of the video into one of a plurality of buckets is in accordance with the content complexity score and bitrate ladder [0035]-[0043]; AARON did not explicitly teach adjusting the content complexity score or bitrate to account for any difference between a target bitrate and the actual bitrate, which is covered by Chin.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Objections
Claims 15-18 and 20 are objected to because of the following informalities:  
Amended claim 15, is confusing where it is generating one BD rate curve based on one of the following parameters  (a resolution of the video … dynamic range of the video), which corresponds to canceled claim 19, or multiple BD curves. Appropriate correction is required.
Please note: if the claim uses multiple BD rate curves (features from claims 5-8), it will be restricted by original presentation/election.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over AARON et al. (US 20160295216 A1) hereinafter AARON, in view of Raveendran et al. (US 20070081586 A1) hereinafter Raveendran.
Regarding claim 1,
AARON teaches a method for classifying video for encoding optimization (optimizing bitrates and resolutions during encoding [0002]), comprising: 
computing a content complexity score of a video, the content complexity score indicating a measure of how detailed the video is in terms of spatial and temporal information (estimates the complexity of the source data 105 [0035]-[0043]; Fig. 2; the "simple" complexity bucket 132 represents the lowest range of complexities, such as source data 105 for a basic cartoon [0026]); 
categorizing the video into one of a plurality of buckets according to the content complexity score (Fig. 3 “upper part”), each bucket representing a category of video content having a different range of content complexity scores and being associated with a ladder specific to the range ([0044]-[0049]; Fig. 3 “lower part”); and encoding the video according to the ladder of the one of the plurality of buckets into which the video is categorized (selecting a bitrate ladder for encoding the source data [0008][0045]; Fig. 2).
AARON did not explicitly teach the complexity score as a function of a human perceptual quality of experience score, such that a higher complexity score relates to a lower perceptual quality of experience and a lower complexity score relates to a higher perceptual quality of experience.
Raveendran teaches the complexity score as a function of a human perceptual quality of experience score, such that a higher complexity score relates to a lower perceptual quality of experience and a lower complexity score relates to a higher perceptual quality of experience (Human visual quality V can be a function of both encoding complexity C and allocated bits B …. V is monotonically decreasing in C [0145]; Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Raveendran to the teachings of AARON. The motivation for such an addition would be maintaining optimal multimedia quality (Raveendran [0065]).

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over AARON, in view of Raveendran, and in further view of Chin et al. (US 20060256858 A1) hereinafter Chin.
Regarding claim 3, 
AARON and Raveendran teaches all the features with respect to claim 1, as outlined above. 
AARON further teaches wherein the categorizing of the video into one of a plurality of buckets is in accordance with the content complexity score (estimates the complexity of the source data 105 [0035]-[0043]; Fig. 2; the "simple" complexity bucket 132 represents the lowest range of complexities, such as source data 105 for a basic cartoon [0026]).
AARON did not explicitly teach adjusting the content complexity score or bitrate to account for any difference between a target bitrate and the actual bitrate.
Chin teaches adjusting the content complexity score or bitrate “the target rate can be reduced in the future under the same circumstances” to account for any difference between a target bitrate and the actual bitrate (where the actual target rates have been consistently exceeded by the actual rates [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chin to the teachings of AARON and Raveendran. The motivation for such an addition would be to achieve an encoding rate that is close, if not equal, to the target rate. (Chin [0024]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over AARON in view of Raveendran, and in further view of WANG et al. (US 20180041788 A1) hereinafter WANG.
Regarding claim 4, 
AARON and Raveendran teaches all the features with respect to claim 1, as outlined above. 
AARON further teaches relationship of compression rate and quality (For each of the constant QP encodes 235, the complexity analyzer 220 then determines the peak signal-to-noise ratio (PSNR)--an objective quality metric based on mean-squared-error--value and calculates the bitrate [0047]).
AARON did not explicitly teach a pixel-based method for quality assessment using SSIMPLUS.
WANG teaches a pixel-based method for quality assessment using SSIMPLUS (full-reference, reduced-reference, and/or no-reference objective video quality assessment models such as PSNR, SSIM, MS-SSIM, VQM, MOVIE and SSIMplus may be used as perceptual QoE predictors [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of WANG to the teachings of AARON and Raveendran. The motivation for such an addition would be obvious alternative methods full-reference, reduced-reference, and/or no-reference objective video quality assessment models (WANG [0038]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AARON, in view of Raveendran, and in further view of LIU (US 20130272396 A1) hereinafter LIU.
Regarding claim 9, 
AARON and Raveendran teaches all the features with respect to claim 1, as outlined above. 
AARON further teaches relationship of compression rate and quality (For each of the constant QP encodes 235, the complexity analyzer 220 then determines the peak signal-to-noise ratio (PSNR)--an objective quality metric based on mean-squared-error--value and calculates the bitrate [0047]).
AARON did not explicitly teach generating a BD rate curve based on a dynamic range of the video.
LIU teaches generating a BD rate curve based on a dynamic range of the video (Since performances of the 10-bit sequences varied in the All Intra Main configuration, further testing was conducted without the two 10-bit sequences of Class A. Thus, only 8-bit sequences were included in the testing….. For example, the average BD rate of A, B, C, D, and E classes increased by 0.1% for the U component and remained the same for the V component [0087]-[0088]; which presents two BD rate points versus two video sets with different dynamic range or bit-depth “8-bit” and “10-bit”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LIU to the teachings of AARON and Raveendran. The motivation for such an addition would be obvious alternative testing for rate-distortion optimization (LIU [0088]).

Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AARON, in view of LIU.
Regarding claim 10, 
AARON teaches a system for classifying video for encoding optimization (optimizing bitrates and resolutions during encoding [0002]), comprising: 
a processor (CPU [0021]) programmed to identify an actual bitrate of a video encoded at a target bitrate [0023];
compute a content complexity score of the video, the content complexity score indicating a measure of how detailed the video is in terms of spatial and temporal information (estimates the complexity of the source data 105 [0035]-[0043]; Fig. 2; the "simple" complexity bucket 132 represents the lowest range of complexities, such as source data 105 for a basic cartoon [0026]); 
categorize the video into one of a plurality of buckets according to the content complexity score (Fig. 3 “upper part”), each bucket representing a category of video content having a different range of content complexity scores and being associated with a ladder specific to the range ([0044]-[0049]; Fig. 3 “lower part”); and encode the video according to the ladder of the one of the plurality of buckets into which the video is categorized (selecting a bitrate ladder for encoding the source data [0008][0045]; Fig. 2).
AARON further teaches relationship of compression rate and quality (For each of the constant QP encodes 235, the complexity analyzer 220 then determines the peak signal-to-noise ratio (PSNR)--an objective quality metric based on mean-squared-error--value and calculates the bitrate based on rate-distortion curves [0047]).
AARON did not explicitly teach generating a BD rate curve based on a dynamic range of the video.
LIU teaches generating a BD rate curve based on a dynamic range of the video (Since performances of the 10-bit sequences varied in the All Intra Main configuration, further testing was conducted without the two 10-bit sequences of Class A. Thus, only 8-bit sequences were included in the testing….. For example, the average BD rate of A, B, C, D, and E classes increased by 0.1% for the U component and remained the same for the V component [0087]-[0088]; which presents two BD rate points versus two video sets with different dynamic range or bit-depth “8-bit” and “10-bit”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LIU to the teachings of AARON and Raveendran. The motivation for such an addition would be obvious alternative testing for rate-distortion optimization using various video parameters like “QP” and “bit-depth” (LIU [0087][0088]); to reflect video quality/distortion versus bitrate (LIU [0070]).

Regarding claim 15 “CRM” is rejected under the same reasoning as claim 10 “method”, where AARON further teaches an encoder (Fig. 2).
Please note: for claim 15, the examiner considers that the applicant rolls canceled claim 15 which consider only one BD versus one of the parameters corresponding to claims [5-9]; otherwise if the claim contains features from claims [5-8], then it is restricted by original presentation/election.
Regarding claim 20,
AARON and LIU teaches all the features of claim 15, as outlined above.
AARON further teaches wherein the plurality of buckets include a first bucket having a first range and a second bucket having a second range different from the first range (Fig. 3 “upper part” shows three different ranges for three buckets) and further comprising instructions that, when executed by the processor of the computing device, cause the computing device to categorize the video into one of the first range or the second range according to the content complexity score (selecting a bitrate ladder for encoding the source data [0008][0045]; Fig. 2 and Fig. 3).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AARON in view of LIU, in further view of Raveendran.
Regarding claim 11, 
AARON and LIU teaches all the features of claim 10, as outlined above.
AARON did not explicitly teach the complexity score as a function of a human perceptual quality of experience score, such that a higher complexity score relates to a lower perceptual quality of experience and a lower complexity score relates to a higher perceptual quality of experience.
Raveendran teaches the complexity score as a function of a human perceptual quality of experience score, such that a higher complexity score relates to a lower perceptual quality of experience and a lower complexity score relates to a higher perceptual quality of experience (Human visual quality V can be a function of both encoding complexity C and allocated bits B …. V is monotonically decreasing in C [0145]; Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Raveendran to the teachings of AARON and LIU. The motivation for such an addition would be maintaining optimal multimedia quality (Raveendran [0065]).

Regarding claim 16 “CRM” is rejected under the same reasoning as claim 11 “method”, where AARON further teaches an encoder (Fig. 2).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AARON, in view of LIU, and in further view of Chin.
Regarding claim 12, 
AARON and LIU teaches all the features with respect to claim 10, as outlined above. 
AARON further teaches wherein the categorizing of the video into one of a plurality of buckets is in accordance with the content complexity score (estimates the complexity of the source data 105 [0035]-[0043]; Fig. 2; the "simple" complexity bucket 132 represents the lowest range of complexities, such as source data 105 for a basic cartoon [0026]).
AARON did not explicitly teach adjusting the content complexity score or bitrate to account for any difference between a target bitrate and the actual bitrate.
Chin teaches adjusting the content complexity score or bitrate “the target rate can be reduced in the future under the same circumstances” to account for any difference between a target bitrate and the actual bitrate (where the actual target rates have been consistently exceeded by the actual rates [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chin to the teachings of AARON and LIU. The motivation for such an addition would be to achieve an encoding rate that is close, if not equal, to the target rate (Chin [0024]).
Regarding claim 17 “CRM” is rejected under the same reasoning as claim 12 “method”, where AARON further teaches an encoder (Fig. 2).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AARON in view of LIU, and in further view of WANG.
Regarding claim 13, 
AARON and LIU teaches all the features with respect to claim 10, as outlined above. 
AARON further teaches relationship of compression rate and quality (For each of the constant QP encodes 235, the complexity analyzer 220 then determines the peak signal-to-noise ratio (PSNR)--an objective quality metric based on mean-squared-error--value and calculates the bitrate [0047]).
AARON did not explicitly teach a pixel-based method for quality assessment using SSIMPLUS.
WANG teaches a pixel-based method for quality assessment using SSIMPLUS (full-reference, reduced-reference, and/or no-reference objective video quality assessment models such as PSNR, SSIM, MS-SSIM, VQM, MOVIE and SSIMplus may be used as perceptual QoE predictors [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of WANG to the teachings of AARON and LIU. The motivation for such an addition would be obvious alternative methods full-reference, reduced-reference, and/or no-reference objective video quality assessment models (WANG [0038]).

Regarding claim 18 “CRM” is rejected under the same reasoning as claim 13 “method”, where AARON further teaches an encoder (Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419